DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Richard A. Graham on 11/30/2021.

	The application has been amended as follows:
In the claims filed on 10/06/2021:
In claim 17 at line 3, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “acute angle”.
In claim 17 at line 3, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “imaginary central plane”.
In claim 36 at line 3, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “imaginary central plane”.
In claim 37 at line 3, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “imaginary central plane”.


Allowable Subject Matter
Claims 1-2, 5, 7-17, 31-34, and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a 

Regarding claim 1, VASYLYEV (US 20120012741 A1) teaches the state of the art of a planar lenticular lens array comprising a panel including a plurality of generally parallel features including a curve extending at least partially between a peak and a valley.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the curve has an increasing radius of curvature from the peak to the valley, wherein rays of light passing through the panel are, on average, redirected to have a smaller angle to the normal than they had before entering the panel, further wherein the top surface of the panel is configured such that portions of rays of radiant energy respectively impinge on and pass through first sections of the surface of each of the generally parallel features at first angles to the normal extending perpendicular to the bottom surface and then impinge on and be reflected from second sections of the surface of the generally parallel features at second angles to said normal such that the second angles to said normal are smaller than the first angles to said normal and such that the portions of the light rays reflected from the second sections of the surface of the generally parallel features then exit the bottom surface of the panel”, as claimed.
Regarding claim 38, VASYLYEV (US 20120012741 A1) teaches the state of the art of a planar lenticular lens array comprising a panel including a plurality of generally parallel features including a curve extending at least partially between a peak and a valley.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the curve has an increasing radius of curvature from the peak to the valley, wherein rays of light passing through the panel are, on average, redirected to have a smaller angle to the normal than they had before entering the panel, further wherein portions of the rays .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726